Citation Nr: 1143891	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-00 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for body aches, claimed as residual of a reaction to the medication Zocor.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1985 to October 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Fargo, North Dakota, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board, among other things, remanded the issue remaining on appeal for additional development in August 2010.  The requested development has been substantially completed.  The Veteran's service representative waived additional VA notice in the present appeal by correspondence dated in November 2011.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the issue on appeal has been obtained.  

2.  A chronic disability manifested by body aches, to include as a residual of a reaction to the medication Zocor, is not shown by the evidence of record.


CONCLUSION OF LAW

A chronic disability manifested by body aches, to include as a residual of a reaction to the medication Zocor, was not incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in an April 2006 letter from the RO.  That letter notified the Veteran of VA's responsibilities in obtaining information to assist in completing her claim and identified the Veteran's duties in obtaining information and evidence to substantiate her claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, and statements in support of the Veteran's claim.  The Board finds that further attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.


Service Connection Claim

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The Court has held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

In this case, the Veteran contends that she has body aches as residual of a statin reaction to the medication Zocor taken during active service.  Service treatment records dated in August 2002 show the Veteran was prescribed Zocor for hyperlipidemia.  Subsequent record noted complaints of pain to various joints and provided diagnoses including chronic myalgia, stiffness of unknown etiology, and myofascial pain.  A January 2004 report noted a diagnosis of new onset musculoskeletal discomfort that appeared predominantly myalgic in nature in the setting of an elevated C-reactive protein and a possible association with statin therapy.  It was noted that there were no other features suggestive of a primary arthritic disorder and that the symptoms appeared to be improving.  A July 2005 report of medical history associated with her service retirement examination noted the Veteran complained of pain in the knees after Zocor myositis.  

A June 2006 VA general medical examination report noted the Veteran was started on Zocor in 2002 for hyperlipidemia and that she began experiencing body aches and pains in November 2003.  She noted that after Zocor was stopped her muscular pains in the hip, neck, low back, knees, and shoulder had significantly diminished.  She stated she was much better concerning total body aches.  The examiner noted a diagnosis of "[m]yalgia which is likely due to history of an adverse reaction to Zocor without signs of sequelae."  

VA treatment records dated in March 2008 noted that creatine phosphokinase (CPK) evaluations had remained slightly elevated.  The diagnoses included chronic pain which was stable.

On VA examination in April 2011 the Veteran complained of continued muscle aches and myalgia that was migratory in nature with current symptoms including pain, decreased coordination, increased fatigability, weakness, and uncertainty of movement.  She stated Zocor was discontinued in 2003 and that she had not taken the medication since then.  The examiner summarized the physical examination findings and medical evidence of record.  It was noted that clinical diagnostic testing revealed C-reactive protein was elevated at 8.74 and CPK was normal at 142.  A diagnosis of myalgia was provided; however, the examiner stated that the Veteran's current myalgia was not due to or a result of Zocor.  It was noted that the Veteran's CPK testing was normal at the time of the examination and that the Veteran had been off the medication since 2003.  The examiner further noted that myalgia related to Zocor would be transient in nature and would stop after her CPK returned to normal and medication was discontinued.  It was the examiner's opinion that her myalgia was more likely due to a vitamin D deficiency shown upon laboratory studies dated in April 2011 and that a diagnosis of fibromyalgia was not warranted because the Veteran did not meet the requirements with less than 11 out of 18 tender points.  An opinion as to whether or not a vitamin D deficiency was present during active service could not be provided without resorting to mere speculation because there was no evidence of laboratory studies for vitamin D at that time.

Based upon the evidence of record, the Board finds that a chronic disability manifested by body aches, to include as a residual of a reaction to the medication Zocor, is not shown.  The April 2011 VA examiner's opinion that the Veteran's  had resolved with no residual limitation is persuasive.  The opinion is shown to have been provided based upon a thorough examination of the Veteran and adequate consideration of her reported symptoms.  The Board notes that the Veteran's service treatment records include a diagnosis of chronic myalgia, but that the persuasive evidence demonstrates that any myalgia she had during service as a result of a medication reaction would have resolved with the discontinuance of that medication.  Service connection has been established for right hip, left hip. right shoulder, and left shoulder disabilities noted to have been claimed as due to a reaction to medication and these matters are not before the Board for appellate review.  There is no indication, however, that the Veteran's present myalgia due to a Vitamin D deficiency is a chronic disorder nor that it was incurred as a result of active service.

The Board notes that lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports the claim.  See Barr, 21 Vet. App. 303.  As a layperson without appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such as whether there exists a current disability or a medical nexus.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  The Court has held, however, that statements as to subjective symptomatology alone (such as pain), without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds by 259 F.3d 1356 (Fed. Cir. 2001).  In the absence of competent evidence of a chronic disability manifested by body aches related to active service, the Board finds entitlement to service connection must be denied.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence as to this matter is against the Veteran's claim.


ORDER

Entitlement to service connection for body aches, claimed as residual of a reaction to the medication Zocor, is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


